DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2022 has been entered. Claims 23, 30-37 are present for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/04/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The amendments of the specification and the drawings submitted on 01/05/2022 is accepted. 

Conclusion: Claims 23, 30-37 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: WO2018185267-A1 discloses a cleaning composition comprising a DNase, a Glyco_hydro_1 14 glycosyl hydrolase and a cleaning component where the DNase comprises one or both of the motif(s)  Glyco_hydro_1 14 glycosyl hydrolase of SEQ ID NO: 46 and/or SEQ ID NO: 12 however WO2018185267-A1 has a priority date of 04/06/2017 while the current application has a priority date of 04/04/2017. Furthermore the claims of WO2018185267-A1 do not encompass the above recited sequence motifs.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/KAGNEW H GEBREYESUS/             Primary Examiner, Art Unit 1656                                                                                                                                                                                           	January 12, 2022